IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

NATAN TORRES (BIRTH NAME: NOT FINAL UNTIL TIME EXPIRES TO
TODRICK ROBERTS),         FILE MOTION FOR REHEARING AND
                          DISPOSITION THEREOF IF FILED
    Petitioner,
                          CASE NO. 1D15-3150
v.

STATE OF FLORIDA, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed October 14, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Natan Torres (Birth Name: Todrick Roberts), pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Eric Gonzalez and Erik Kverne, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.